348 S.W.3d 929 (2010)
In the Interest of: Y.C.F., a Minor Child.
No. 08-09-00155-CV.
Court of Appeals of Texas, El Paso.
August 24, 2010.
Eric Flores, El Paso, pro se.
Felix Saldivar Jr., El Paso, for Appellee.
Before CHEW, C.J., McCLURE, and RIVERA, JJ.

OPINION
ANN CRAWFORD McCLURE, Justice.
Eric Flores challenges multiple rulings by the trial court involving child custody and child support obligations for his minor child, Y.C.F. For the reasons that follow, we affirm.

FACTUAL SUMMARY
On June 24, 2004, the trial court entered an order establishing a parent-child relationship with Y.C.F. and Flores and setting terms of conservatorship and child support. Appearing pro se, Flores has unsuccessfully attempted to attack, change, or alter the order through a variety of legal channels, including a suit to modify the order which generated a motion for new trial, a bill of exception, and a bill of review.

BRIEFING INSUFFICIENCY
Flores challenges the determination of his support obligation, including the calculation of arrearages; and the trial court's denial of his motion for new trial, bill of exception, and bill of review. A litigant proceeding pro se must comply with all applicable procedural rules. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex.App.-El Paso 2007, no pet.). Otherwise, pro se litigants would be granted an unfair advantage over litigants represented by counsel. Id.
A pro se litigant must properly present his case on appeal. Id. The Rules of Appellate Procedure require that an appellant's brief contain "a clear and concise argument for the contentions made, with appropriate citations to authorities and to the record." Tex.R.App.P. 38.1(i). Nothing is presented for review when the appellate issue is unsupported by argument or lacks citation to the record or legal authority. Martinez v. El Paso County, 218 S.W.3d 841, 844 (Tex.App.-El Paso 2007, pet. stricken).
Flores has failed to provide record references and proper citations to authority. Tex.R.App.P. 38.1. As a result, he has provided no analysis, argument, or explanation in support of his contentions. We therefore overrule Flores' complaints as inadequately briefed. Id.; Velasquez v. Waste Connections, Inc., 169 S.W.3d 432, 436 (Tex.App.-El Paso 2005, no pet.)(issue inadequately briefed where argument did not contain any references to relevant cases or legal principles). The trial court's judgment is affirmed.